Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of Claims
Claims 1-3 are pending and are under examination.

Priority
This application is a divisional of Application No. 16/253,393, filed 22 January
2019, which is a continuation of Application No. 15/678,381, filed 16 August 2017, now
U.S. Patent No. 10,245,275, which is a continuation of Application No. 15/344,756, filed
07 November 2016, now Abandoned, which is a continuation of Application No.
14/682,179, filed 09 April 2015, now U.S. Patent No. 9,527,882, which claims the benefit of U.S. Provisional Application Serial No. 61/978,306 filed 11 April 2014.



Information Disclosure Statement
The examiner has considered the references cited in the information disclosure statement filed of record. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-3 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-4 of US Patent 10,245,275.  Although the conflicting claims are not identical, they are not patentably distinct from each other because there is significant overlap between the two.
The claimed method of treating HIV comprising administering a composition comprising the structure (salt thereof) shown in claim 1 is anticipated by the method disclosed in patent ‘275 wherein the method comprises the same claimed structure (salt thereof) and additional agents such as dolutegravir (see claim 3 where it would have been obvious to select this additional agent from the recited finite alternatives in the patent) for treating HIV. Thus the claims are obvious variants of each other.




Conclusion


No claims are allowed.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MCDOWELL whose telephone number is (571)270-5755.  The examiner can normally be reached on 8:30-6 MF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya can be reached at 571-272-0806.   The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRIAN E MCDOWELL/Primary Examiner, Art Unit 1624